           Case 3:21-cr-00139-HZ         Document 1      Filed 04/21/21       Page 1 of 2


                                                                         FIL£D21 APF'. '2115:36USDC{lRP



                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION


UNITED STATES OF AMERICA                               3:21-cr-   \3°t - \::\1-
                v.                                     INDICTMENT

JULIAN RAY NEVAREZ,                                    18 U.S.C. § 875(c)

                Defendant.
                                                       UNDERSEAL


                                THE GRAND JURY CHARGES:

                                            COUNTl
                             (Threatening Interstate Communication)
                                       (18 U.S.C. § 875(c))

         On or about February 18, 2021, in the District of Oregon, defendant JULIAN RAY

NEVAREZ, knowingly did transmit in interstate and foreign commerce a communication from

within the State ofldaho, to the State of Oregon, by making a phone call to Adult Victim 1 (AV-

1), an employee at Lincoln High School in Portland Oregon, and the communication contained a

threat to kill and injure occupants of Lincoln High School;

         In violation of Title 18, United States Code, Section 875(c).

I II I

II I I

I II I

Indictment                                                                                        Page 1
                                                                                          Revised April 2018
          Case 3:21-cr-00139-HZ        Document 1      Filed 04/21/21    Page 2 of 2




                                          COUNT2
                           (Threatening Interstate Communication)
                                     (18 U.S.C. § 875(c))

       -On or about March 1, 2021, in the District of Oregon, defendant JULIAN RAY

NEVAREZ, knowingly did transmit in-interstate and foreign commerce a communication from

within the State of Idaho, to the State of Oregon, by making a phone call to Adult Victim 2 (AV-

2), a Portland Police Bureau Officer who had been investigating a bomb threat made to Lincoln

High School in Portland Oregon, and the communication contained a threat to ·injure and kill

AV-2's family members;

       In violation of Title 18, United States Code, Section 875(c).

Dated: April ;1 I , 2021                            A TRUE BILL.



                                                     OFFICIATING FOREPERSON

Presented by:

SCOTT ERIK ASPHAUG
Acting United States Attorney




Indictment                                                                               Page2
